DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to a method of programming a selected non-volatile memory cell to store one of N possible values, where N is an integer greater than 2, the selected non-volatile memory cell comprising a floating gate and a control gate the method comprising: determining a slope value based on the first voltage, the second voltage, the first current, and the second current; determining a next programming voltage based on the slope value; programming the non-volatile memory cell with the next programming voltage; repeating the steps of determining a next programming voltage and programming the non-volatile memory cell with the next programming voltage until a current through the selected non-volatile memory cell during a read or verify operation is less than or equal to a first threshold current value; and performing a precision programming process until a current through the selected non- volatile memory cell during a read or verify operation is less than or equal to a second threshold current value, as shows in Fig. 33A of applicant's specification as one embodiment, to which suggested claims 1-25 are drawn.
Species II -- drawn to a method for performing a read or verify operation in a vector-by-matrix multiplication system comprising: generating, by the output circuit block, an output value in response to currents received from the memory array, as shows in Fig. 44 as another embodiment, to which suggested claims 26-41 are drawn.

Species III -- drawn to a method for performing a read or verify operation in a vector-by-matrix multiplication system comprising: modulating an output current on a bit line coupled to the selected cell with a pulsewidth proportional to a bit position of the digital input bit to generate an output voltage, as shows in Fig. 45 as another embodiment, to which suggested claim 42-49 are drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825